DATE 6/26/2015
                                                                                                             FILED IN
R




                                              NOTICE OF APPEALS                                       1st COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                                HOUSTON, TEXAS
                                                                                                      6/26/2015 9:12:02 AM
TO:         1ST COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                              Clerk

From:       Deputy Clerk: MICHELLE LOPEZ
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2011-04799

VOLUME                       PAGE                       OR          IMAGE # 64869400

DUE 7/30/2015                                         ATTORNEY 17600500

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 1ST

DATE JUDGMENT SIGNED:                             4/1/2015

MOTION FOR NEW TRIAL DATE FILED 4/30/2015

REQUEST TRANSCRIPT DATE FILED                                        N/A

NOTICE OF APPEAL DATE FILED                                         6/24/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 120
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: BC, C, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/MICHELLE LOPEZ
                                                                            MICHELLE LOPEZ, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       JUN 26, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    4

CASE NUM: 201104799__ PJN> __ TRANS NUM: _________ CURRENT COURT: 129 PUB? _
CASE TYPE: BREACH OF CONTRACT               CASE STATUS: CASE ON APPEAL
STYLE: STAR ELECTRICITY INC (DBA STARTEX VS MIKOB PROPERTIES INC
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY   ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00027-0001 DEF 06383800 COMUNIDAD CORPORATION            D EATON, MICHAE
_     00026-0001 DEF          COMUNIDAD STONEHAVEN, LLC        S
_     00025-0001 DEF          COMUNIDAD HARBORTREE, LLC        S
_     00024-0001 DEF 17600500 AMHERST MANAGEMENT, INC.         D SANDERS, MARK
_     00023-0001 DEF 17600500 AMHERST PARTNERS, LTD.           D SANDERS, MARK
_     00022-0001 DEF 17600500 HARBORTREE MANAGEMENT, INC BY    D SANDERS, MARK
_     00021-0001 DEF 17600500 HARBORTREE APARTMENTS, LTD BY    D SANDERS, MARK
_     00031-0001 AGT          COMUNIDAD CORPORATION BY SERVI     D

==> (31) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       JUN 26, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    2 -    4

CASE NUM: 201104799__ PJN> __ TRANS NUM: _________ CURRENT COURT: 129 PUB? _
CASE TYPE: BREACH OF CONTRACT              CASE STATUS: CASE ON APPEAL
STYLE: STAR ELECTRICITY INC (DBA STARTEX VS MIKOB PROPERTIES INC
=============================================================================
                       **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR         PERSON NAME                  PTY  ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00030-0001 AGT         COMUNIDAD STONEHAVEN LLC BY SE D
_     00029-0001 AGT         AMHERST PARTNERS LTD BY SERVIN
_     00028-0001 AGT         AMHERST MANAGEMENT INC BY SERV
_     00020-0001 AGT         COMUNIDAD CAPITAL LLC (A TEXAS D
_     00019-0001 AGT         OAKS OF BRITTANY MANAGEMENT IN
_     00018-0001 AGT         OAKS OF BRITTANY LTD (A TEXAS
_     00017-0001 AGT         COMUNIDAD HARBORTREE LLC (A TE D
_     00016-0001 AGT         KCP MANAGEMENT L C (A TEXAS LI

==> (31) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM        JUN 26, 2015(C1)
INT6510                     CIVIL CASE INTAKE                 OPT: _____ - INT
                          GENERAL PARTY INQUIRY               PAGE:    3 -    4

CASE NUM: 201104799__ PJN> __ TRANS NUM: _________ CURRENT COURT: 129 PUB? _
CASE TYPE: BREACH OF CONTRACT               CASE STATUS: CASE ON APPEAL
STYLE: STAR ELECTRICITY INC (DBA STARTEX VS MIKOB PROPERTIES INC
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY    ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00015-0001 AGT          KENSINGTON CLUB PARTNERS LTD (
_     00014-0001 AGT          S HAVEN MANAGEMENT L C (A TEXA
_     00013-0001 AGT          S HAVEN PARTNERS LTD (A TEXAS
_     00012-0001 DEF          COMUNIDAD CAPITAL LLC            S
_     00011-0001 DEF 17600500 OAKS OF BRITTANY MANAGEMENT IN D SANDERS, MARK
_     00010-0001 DEF 17600500 OAKS OF BRITTANY LTD             D SANDERS, MARK
_     00009-0001 DEF          COMUNIDAD HARBORTREE LLC         S
_     00008-0001 DEF 17600500 KCP MANAGEMENT L C                 D SANDERS, MARK

==> (31) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       JUN 26, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    4 -    4

CASE NUM: 201104799__ PJN> __ TRANS NUM: _________ CURRENT COURT: 129 PUB? _
CASE TYPE: BREACH OF CONTRACT               CASE STATUS: CASE ON APPEAL
STYLE: STAR ELECTRICITY INC (DBA STARTEX VS MIKOB PROPERTIES INC
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY  ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00007-0001 DEF 17600500 KENDSINGTON CLUB PARTNERS LTD      SANDERS, MARK
_     00006-0001 DEF 17600500 S HAVEN MANAGEMENT L C           D SANDERS, MARK
_     00005-0001 DEF 17600500 S HAVEN PARTNERS LTD             D SANDERS, MARK
_     00004-0001 AGT          MIKOB PROPERTIES INC BY SERVIN
_     00003-0001 PLT 24069823 STARTEX POWER                      GREEN, ANDREW
_     00002-0001 DEF 17600500 MIKOB PROPERTIES INC               SANDERS, MARK
_     00001-0001 PLT 24047841 STAR ELECTRICITY INC (DBA STAR     DRINNON, RODN


==> (31) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP